 656DECISIONSOF NATIONAL LABOR RELATIONS BOARDEvergreen Lumber Company,Inc.andSouthwesternCouncil of Industrial Workers,AFL-CIO. Case28-CA-6598-(E)21 February 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 19 ' May 1983 Administrative Law Judge Jer-roldH. Shapiro issued the attached supplementaldecision. The General Counsel filed exceptions anda supporting brief, and Evergreen Lumber Compa-ny, Inc. (the Applicant) filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the recommended Order.iTheEqualAccess toJusticeAct was amended on 5 August 1985.The amendments,which applyto all cases pending as of the enactmentdate, revised the eligibility requirements for corporations by raising thenet worth limitation from $5 million to $7 millionWe adopt the judge's finding that the treatment of "minority interest insubsidiaries" as a liability in computing the net worth of the Applicantand its affiliates is not improper in this caseWe are aware that a substan-tialportion of the"minority interest in subsidiaries"here consists of pre-ferred stock and we do not, by our finding, intend to convey the impres-sion that preferred stock will,in the future, always be properly consid-ered as a liabilityNonetheless,here the Applicant detailed the financialarrangements which gave rise to the issuance of the preferred stock;showedhow the stockwas used as a financing device to purchase theoperating assets of the predecessor employer; described the particularcharacteristicsof the preferredstock used,including the dividend and re-demption obligations;and, most significantly,submitted the affidavit of acertified public accountant and partner in the firmof ToucheRoss & Co.,who examined the financial statementsof the Applicant and itsaffiliatesand who stated that "[t]he Minority Interest in Subsidiaries is properlyreflected as a separate line item excluded from stockholders' equity" ontheWoods,Inc consolidated financial statement,that to include minorityinterest in subsidiaries with the consolidated equity "would incorrectlypresent the net worth of Woods," and that in his opinion and that ofToucheRoss & Co. "generally accepted accounting principles require aseparate line item under liabilities,not included as part of stockholders'equity " In contrast,theGeneral Counsel simply asserts that the pre-ferred stockin issue is an equity interest and cites to an accounting text-book whichstates,. "Minority interest is sometimes reported between theliabilitiesand stockholders'equity section of the consolidated balancesheetHowever,including it as part of the stockholders'equity section ispreferred."The GeneralCounsel does not directly refute the evidence ofthe certified public accountant as applied specifically to this case Bytreating the "minority interest in subsidiaries"as a liability,the Appli-cant's net worth does not exceed$7 million at the time the adversaryproceeding was initiated.In concludingthat thereare no "special circumstances"making anawardunjust, thejudge found the General Counsel's theory regardingmajorityof the work force, whilenovel, was not reasonable and was nota credible extension or interpretation of existing lawWe find it unneces-sary to adopt the judge's assessment of this theory because the recordshows that the General Counsel did not raise this theory at the hearingand did not litigate this case on the basis of any articulated novel legaltheory In addition,we do not rely on the judge's statements in fn I1regarding the General Counsel's failureto file exceptionsto the judge'sdismissal of the complaint and the omission of an explanation for suchfailureORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Applicant, EvergreenLumber Company, Inc., Chama, New Mexico, beawarded the sum of $13,489.41, pursuant to its ap-plication for an award under the Equal Access toJusticeAct, plus the additional fees and expensesincurred in the preparation and prosecution of theapplicationwhich have not already been includedin the application.2Since the issuance of the judge's supplemental decision, we have foundthat fees and expenses for time spent pursuing recovery of attorney's feesunder the EAJA are themselves recoverable.Debolt Transfer, 271NLRB299 (1984).2 If the parties are unable to agree within a reasonable period of timeconcerning the amount of the fees and expenses to which the Applicant isentitled in connection with the preparation and prosecution of the appli-cation, the Applicant should submit a revised application for fees and ex-penses consistent with this Supplemental Decision and OrderSUPPLEMENTAL DECISIONEqual Access to Justice ActSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge.This supplemental proceeding is before the NationalLabor Relations Board for consideration of the "Appli-cation for Attorneys Fees and Costs," submitted by Re-spondent Evergreen Lumber Company, Inc. (the Appli-cant),pursuant to the provisions of the Equal Access toJustice Act.On January 6, 1983, the Applicant filed with theBoard in Washington, D.C., its application under theEAJA and by order dated January 10, 1983, the Boardreferred this matter to me.On January 21, 1983, the General Counsel filed amotion to dismiss the application.On February 7, 1983, the Applicant filed an oppositionto the General Counsel's motion todismissand also fileda motion asking to supplement its application to includeattorneys' fees and expenses incurred in connection withthe prosecution of the application.On February 9, 1983, I issued an order denying theGeneral Counsel's motion todismiss,without prejudice,and I directed the Applicant to file additional informa-tion pertainingto its eligibility to file the instant applica-tion.On February 24, 1983, the Applicant, in response tomy order of February 7, filed additional financial infor-mation.On March 3, 1983, the General Counsel filed ananswer to the application.On April 7, 1983, the Applicant filed a reply to theGeneral Counsel's answer.Basedon the record in this supplemental proceeding,described supra, and the record in the underlying unfair')7RNi RR Nn_ 99 EVERGREEN LUMBER CO,657labor practice proceeding,and having considered the ar-guments advanced by the parties, I make the followingFINDINGS OP FACTThe Underlying Unfair Labor Practice ProceedingOn April 9, 1982,the General Counsel,pursuant to anunfair labor practice charge filed on August 13, 1981,issued a complaint in this case againstthe Applicant al-leging that the Applicant,as a successor employer toWestern Pine Industries,violated Section 8(a)(5) and (1)of the Act when on July 30, 1981,it refused to recognizeand bargain with the Union, the Southwestern Councilof IndustrialWorkers,AFL-CIO,as the exclusive col-lective-bargaining representative of an appropriate unitof employees employed at the Applicant'sChama, NewMexico facility. On August 17, 1982,a hearing was heldbefore me concerning the allegations in the complaint.On November5, 1982,I issued my decision recommend-ing that the complaint be dismissed.The proceeding wastransferred to the Board and the parties were notifiedthat exceptions to me .had to be received by November29, 1982. As no exceptions were filed,the Board, byOrder datedDecember 7, 1982, adopted my recommend-ed Order and dismissed-the complaint.The IssuesThe EAJA,as appliedto thiscase,provides for anaward of attorneys'fees and expenses to the Applicant,the prevailing party in the underlying unfair labor prac-tice proceeding,provided that the Applicant meets theEAJA'seligibility requirements and provided that theGeneral Counsel fails to show that the General Counsel'sposition in the underlying unfair labor practice proceed-ingwas substantially justified or that special circum-stancesmake an award of attorneys' fees unjust. Otherthan their agreement that the Applicant is a "prevailingparty," as that term is definedby the EAJA,the partiesdispute virtually everything else of significance. TheGeneral Counsel contends that the Applicant does notmeet the EAJA'seligibility requirements and, in anyevent, that the General Counsel"s position in the unfairlabor practice proceeding was substantially justified or,in the alternative,that speical circumstances make anaward unjust.The General,Counsel also contends thatevenif the application is found to be meritorious,, thatthe fees and expenses which were incurred in connectionwith the investigation of the unfair labor practice chargeprior to theissuance of the complaint and those thatwere incurred prior to October 1, 1981,the effectivedate of theEAJA,are not recoverable as a matter oflaw.Likewise,according to the General Counsel, theApplicant's claim for fees and expenses which were in-curred in connection with this supplemental proceedingmust be denied as a matter of law.Lastly, theGeneralCounsel takes the position that the Applicant's requestfor attorneys'fees is excessive insofar as it seeks fees inexcess of$75 per hour and, in any event, that I am with-out authority to award fees in excess of $75 an hour. Ishall address each of theseissues in turn.The Applicant's EligibilityThe Applicant, a New Mexico corporation whichowns and operates sawmills and planing mills in Arizonaand New Mexico,isan affiliate ofWoods, Inc. whichowns a 100-percent interest in the common stock of theApplicant and a 97-percent interest in the common stockof Ponderosa Products, Inc.The fiscal year for Woods, Inc. and its affiliates, in-cluding the Applicant,ends November 30. The auditedfinancial balance sheetfor the Applicant forthe fiscalyear ending November 30, 1981,reveals a net worth of$1,021,000.The audited financial consolidated balancesheets forWoods,Inc. and Subsidiaries for the fiscalyear ending November 30, 1981, shows a negative networth of ($3,992,000).Becausethe auditedbalance sheetsfor the fiscal year ending November 30, 1982,were un-availablewhen the Application was submitted,the Ap-plicant furnished an interim balance sheet(unaudited) ofthe Applicant as of April 30;' 1982, which showed a networth as of that date of $1,854,274 andan interim con-solidated balance sheet(unaudited),of Woods, Inc. andSubsidiaries as of May 31,1982,showing a negative networth of ($3,947,000) as of such date.In dispute with respect to the aforesaid consolidatedbalance sheets of Woods, Inc. and Subsidiaries is themanner in which plant, machinery,equipment,and pre-ferred stock has been treated. The plant,machinery, andequipment of Woods, Inc. and Subsidiaries,were valuedat cost and then depreciated using two different methodsof depreciation. The preferred stock issued by the Appli-cant has been treated as a liability and described as "Mi-norityInterest in Subsidiaries."'Section 102.143(c)(5) and 102.143(d) of the Board'sRules which deal with the eligibility of a corporation toreceive an award under theEAJA,states, in relevantpart, that to be eligible a corporation must have "a networth of notmore than$5million and not more than500 employees" and that"for the'purpose of eligibility,the net worth and number of employees 'of an applicantshall be determined as of the date of the complaint in an1The issuanceof the preferred stock wasa financingdevice used bythe Applicantto purchase the operating assets of the predecessoremploy-er,WesternPine Indistries,and in the conversionof a note payable to theValley NationalBank In June 1981 when it purchased certain assets ofWesternPine Industries,theApplicantissued $800,000worth of pre-ferred stock, $100 par value,to the owners ofWestern Pine Industries asameans of financing the purchase of the asset'sThe comptroller forWoods, Inc,Ralph Roberts,in an affidavitsubmittedby the Applicant,states, "[tlhis stock is not an equity interestThe stockis evidence of adebt and was a financing device for the purchase " Dividends on thisstock accumulateat the rate of 9 percentper annum,payable monthly,with unpaid dividendsbearing interestat 1 percent above theprime rateBeginningMarch 1, 1985, the Applicantwill be,requiredto redeem 67shares ofsuch preferredstock each month at parvalueThe Applicanthas also issuedClass A, $100-par-valuepreferredstock which Comptrol-ler Robertsstates,"is a liability rather thanan equity interest " This stockwas issuedwhen the Applicant coverted $3million of long-term notespayable held by the ValleyNational Bankand $680,000 ofaccrued inter-est into 36,800 sharesof Class A preferred stodk. This conversion oc-curred becausethe Applicantwas unable to satisfy the interest due on itsdebt obligationin cash Suchpreferredstock accumulatedcash dividendsat the rate of 9 percentper sharethrough November30, 1982, and is ac-cumulating cashdividendsat the rateof 9.81 percentper share from thattimeThis Class A preferred stock must be redeemedno later than De-cember 1, 1996 658DECISIONSOF NATIONAL LABOR RELATIONS BOARDunfair labor practice proceeding." Section 102.143(g) ofthe Board's Rules further defines eligibility by providingthat, "the net worth and number of employees of the ap-plicant and all of its affiliates shall be aggregated to de-termine eligibility" and, in pertinent part, further pro-vides that "[a]ny ... corporation . . . that directly orindirectly controls or owns a majority of the votingshares or other interest of the applicant . . . will be con-sidered an affiliate for purposes of this part."The parties agree that in determing the eligibility ofthe Applicant to receive an award under the EAJA it isthe net worth and the number of employees of Woods,Inc. and Affiliates, one of whom is the Applicant, whichmust be considered. It is undisputed that Woods, Inc.and Affiliates employ less than 500 employees. In disputeiswhether, during the time material, the net worth ofWoods, Inc. and Subsidiaries was not more than $5 mil-lion.The General Counsel contends that the financial state-ments submitted by the Applicant, described supra, donot present an accurate picture of the net worth ofWoods, Inc. and Subsidiaries.2More specifically, theGeneral Counsel contends that the consolidated balancesheets of Woods, Inc. and Subsidiaries undervalue assetsbecause the value of plant, machinery, and equipmenthas been depreciated. The General Counsel also con-tends that the consolidated balance sheets of Woods, Inc.and Subsidiaries overstate the liabilities listed because theabove-described "Minority Interest in Subsidiaries" hasbeen treated as a liability. The record reveals that theGeneral Counsel must prevail on both these issues inorder to rebut the Applicant's showing that the networth of the Applicant or the Applicant and its affiliatecompanieswas not more than $5 million during the timematerial.The General Counsel has failed to do this.The General Counsel argues that the accounting entry"Minority Interest in Subsidiaries" shown in the consoli-dated balance sheets of Woods, Inc. and Subsidiaries as aliability should not be considered as a liability becausethis itemreflects ownership. The General Counsel offersno support for this position. On the other hand, the Ap-plicant submitted an affidavit from Robert A. Domin-guez,a partner with Touche Ross & Co., CertifiedPublicAccountants,who states that he examined theabove-described balance sheets of the Applicant and ofWoods, Inc. and Subsidiaries for the year ending No-vember 30, 1981, that his examination was performed inaccordance with generally accepted auditing standardsand that the financial statements "have been prepared2 I reject the General Counsel's further contention that the applicationis deficient because the financial statements submitted with the Applica-tion do not show the net worth of the Applicant as of the date the com-plaintwas issued. I recognize that Sec 102 147(f) of the Board's Rulesprovides, in pertinent part, that "each applicant .must provide withits application a detailed exhibit showing showing the net worth of theapplicant and any affiliates.when the adversary adjudicative pro-ceeding was initiated " When, as here, the Applicant furnished the onlyaudited financial records which were available at the time it was requiredto file its Application, and thereafter supplemented these records with un-audited financial records for the period immediately proceeding the issu-ance of the complaint, I am persuaded that the financial information sub-mitted by the Applicant qualifies for an award under the standards setforth in the Board's Rules and Regulationsusing generally accepted accounting principles." Regard-ing the line item denoted "Minority Interest in Subsidiar-ies" in the amount of $5,966,000 included in the auditedfinancial statements of Woods, Inc. and Subsidiaries, Do-minguez states, "[i]n my opinion and in the opinion ofTouche Ross & Co., generally accepted accounting prin-ciples require the treatment of minority interest in sub-sidiaries as a separate line item under liabilities, not in-cluded as a part of stockholders equity." In more detailDominguez goes on to explain:The Minority Interest in Subsidiaries is properlyreflected as a separate line item excluded fromstockholder's equity. Since Woods owns a majority,but less than 100% of its subsidiaries' stock, theconsolidated financial statements must reflect as aseparate line item the minority's proportionate shareof the subsidiaries' net assets, based upon the sub-sidiaries' net cost. To include such Minority Interestin Subsidiaries with the consolidated equity wouldnot be in accordance with generally accepted ac-counting principles and would incorrectly presentthe net worth of Woods.The EAJA and the Board's Rules and Regulations failto define the term "net worth" and the Act's legislativehistoryprovides virtually no clues to Congressionalintent.Congressional committee reports define "networth" as total assetsless total liabilities.H. R. Rep. 96-1418 at 15, and S. Rep. 96-253, page 17. But there arenumerous ways of measuringassetsand liabilities, de-pending on the purpose for which the calculation ismade. Nevertheless, the only guidance provided by thelegislativehistory concerning the appropriate accountingmethod to use tomeasurenet worth is on the subject ofthe valuation of assets. The committee reports state that"in determiningthe value of assets, the cost of acquisi-tion rather than fair market value should be used." H. R.Rep. 96-1418, page 15, and S. Rep. 96-253, page 17.Here, as described above, in support of its position thatthe line item denoted "Minority Interest in Subsidiaries"has been properly included as a liability in its financialstatements,the Applicant has submitted an audited finan-cial statementaccompanied by an affidavit from an inde-pendent certified public accountant stating that, in theopinion of the, CPA, generally accepted accounting prin-ciples require the treatment of this item as a separate lineitem underliabilitiesand not as a part of stockholdersequity.The General Counsel has offered nothing torefute this evidence. Under the circumstances, I find thatin treating the aforesaid "Minority Interest in Subsidiar-ies" as aliability in computing its net worth that the Ap-plicantwasusinggenerally accepted accounting princi-ples.BecauseCongress has indicated no preference forany particular, accounting method, other than the use, ofacquisition costs in valuing assets, I find that the Appli-cant's treatment of the aforesaid "Minority Interest inSubsidiaries" as a liability in computing its net worth was EVERGREEN LUMBER CO.not improper for purposes of computing its net worth todetermine its eligibility for an award under the EAJA.sBased on the foregoing, I find that the net worth ofthe Applicant and its affiliate companies during the timematerial was not more than $5 million. I further find thatbecause the Applicant and its affiliate companies em-ployed less than 500 employees during the material time,that the Applicant as a "prevailing party" is eligible toreceive an award of fees and expenses pursuant to theEAJA.The Substantial Justification StandardSection 203(a)(1) of the EAJA (5 U.S.C. § 504(a)(1))provides, in pertinent part, for an award of attorneys'fees to a party prevailingin an"adversary adjudication"before a Federal agency-that is, an adjudicatory pro-ceeding in which the Federal Government takes a posi-tion adverse to that of the prevailing party-unless it isshown that the position of the Government was "sub-stantially justified."4 The legislative history discloses thathis standard is intended to be between an automaticaward of fees to a successful party and an award- of feesonly when the- Government's position is arbitrary or friv-olous. (See H. R. Rep. No. 1418, 96th Cong. 2d Sess. 14(1980), reprinted in 1980 U.S. Code Cong. & Ad. News4993.) In applying thisstandard,I am guidedby the leg-islative history of the Act whichstates:The test of whether or not a Government action issubstantially justified is essentially one -of reason-ableness.Where the Government can show that itscase had a reasonable basis both in law and in fact,no award will be made. In this regard, the strongdeterrents to contesting Government action requirethat the burden of proof rest with the Government.[Id. at 10, reprinted in 1980 U.S. Code & Ad. News4993).]In addition, the legislative history teaches that in cases"where a party has had toengage, inlengthy administra-tive proceedings before final vindication of his or herrights . . . the government should have to make a strongshowing to demonstrate that its action was reasonable."(Id.at 18, reprinted in 1980 U.S. Code Cong. & Ad.News 4997). The legislative history, however,admonish-es that the standard which it prescribes "should not beread to raise a presumption that the government positionwas not substantially justified, simply because it lost thecase.Nor, in fact, does the standard require the govern-ment to establish that its decision to litigate was based ona substantial probability of prevailing." (Id. at 11, reprint-ed in1980 U.S. Code Cong. & Ad. News 4990.) As wasexplained in the House debate on the conference report,a In view of this, I have not considered the General Counsel's furthercontention that the assets of the Applicant and its Subsidiaries have beenovervalued because some of the assets were depreciated. The record re-veals that the Applicant and its affiliates would still have a net worth ofnot more than $5 million even if the General Counsel's position on thisissue is meritorious.4The "position" of the Government which must be substantially justi-fied is its position in prosecuting or defending litigation, not the underly-mg action on which litigation is basedTyler Business Services v.NLRB,695 F.24 73 (4th Cir. 1982)659itwas not intended that the Government be deterredfrom "advancing in good faith a close question of law orfact." (126 Cong. Rec. H. 10226, daily ed Oct. 1, 1980.)Was the General Counsel's Position SubstantiallyJustified?The complaint in the underlying unfair labor practiceproceeding alleged that the Applicant was a successoremployer to Western Pine Industries and, as a successoremployer, violated Section 8(a)(5) and (1) of the NationalLaborRelationsAct by refusing to recognize and bar-gain with the Union as the exclusive collective-bargain-ing representative of an appropriate unit of employeesemployed at the Applicant's Chama facility. In supportof thisallegation,theGeneral Counsel proved, amongother things, that when the Applicant refused to recog-nizethe Union that the Applicant employed 40unit em-ployees,more than a majority of whom worked as unitemployees for the predecessor employer when that em-ployer operated the Chama facility. I dismissed the com-plaint because the General Counsel failed to prove that,when the Applicant refused to recognize and bargainwith the Union, a majority of the unit employees wereunit employees of the precessor employer, Western PineIndustries,when that employer ceased operating theChama facility.5The law is settled when there is no change in the es-sential nature of a business enterprise and a majority ofthe unit employer, the new employer is a "successor"who must recognize the incoming union and deal with itas a bargaining representative of the unit employees.NLRB v. Burns Security Services,406 U.S. 272 (1972). Itis equally well settled that even when the essential natureof the employing enterprise remains unchanged after achange in ownership, the new employer has an obliga-tion to bargain with the Union which represented thepredecessor's unit employeesonlyif ' amajority of thework force of the new employer in the appropriate unitare former unit employees of the predecessor employer.6In prosecuting the complaint, the General Counsel didnot dispute that it was incumbent on the General Coun-sel to prove, as an essential part of his case, that a major-ity of the unit employees employed by the Applicant hadbeen employed as unit employees by the predecessor em-ployer.However, the General Counsel, in prosecutingthe complaint, relied on the theory that, an employer is asuccessor employer for collective-bargaining purposes solong as its complement of unit employees is made up of amajority of the predecessor employer's former unit em-ployees, regardless of whether they were members of thebargaining unit at the time the predecessor employer5Alternatively, I dismissed the complaint because the totality of thecircumstances demonstrated that the continuity of the employing enter-prise had been sufficiently disrupted to preclude a finding that the Appli-cant was western Pine's successor for purposes of collective bargaining.6Tallakson Ford,171 NLRB 503, 504 (1968);Ramada Inn,186 NLRB568, 584 (1970);-General Processing Corp.,263 NLRB 86 at 87 (1982); andStewart Chevrolet,262 NLRB 362 at 364 (1982). Accord.Westwood ImportCo. Y.NLRB,681 F.2d 664, 667 (9th Cir 1982) ("A successor employeris one who conducts essentially the same business as the former employ-er,anda majority of whose work force are former employees") (Empha-sis added.) 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDceased doing business. In support of this theory, thetion of reemployment will not. SeeMarlin RockwellGeneral Counsel has cited no Board authority or courtprecedent,-but instead points out in his posthearing briefthat "in determining the majority issue in cases of thistype, the Board has not focused on the precise periodthat a former employee of a predecessor actually workedfor the predecessor."7As indicated supra, I rejected the General Counsel'stheory and concluded that "in establishing the Union'smajority status the General Counsel must show that amajority of the unit employees employed by the [Appli-cant]when it refused to recognize and bargain with theUnion had been unit employees of [the predecessor em-ployer]when that company ceased operations." In soconcluding I reasoned as follows:I am not suggesting that it is necessary for a majori-ty of a successor's unit employees to have been onthe payroll of the predecessor employer or actuallyworking when the predecessor ceased operations.Rather, I am of the opinion that while it is realisticto presume that a holdover employee continues todesire union representation when he or she is em-ployed by a"successor" employer if the holdoveremployee was a unit employee when the predeces-sor ceased operation, that it is completely unrealisticto make the same presumption when there is insuffi-cient evidence to establish that the holdover em-ployee was a unit employee at the time the prede-cessor ceased operations.1 a This conclusion is con-sistentwith the longstanding test used by the Na-tional Labor Relations Board in determining wheth-er an employee is a unit employee with respect tovoting eligibility in representation elections.Thetest, as stated by the Board inThe Horn & HardartCompany,147 NLRB 654, 659-660 (1964), is wheth-er the employee has a "present interest in the termsand conditions of employment" of the bargainingunit.Accord:John Kinkle & Son,157 NLRB 744,760 (1966);Nordam, Inc.,173 NLRB 1153 (1968).Pursuant to this test the Board holds that terminat-ed employees who do not have a reasonable expec-tationof reemployment in the bargaining unitwithin a reasonable time in the future are not in-cluded in the bargaining unit for purposes of repre-sentation.As I have indicated previously this long-standing practice of excluding such employees froma collective-bargaining unit for representation pur-pose simply acknowledges that, whether absent vol-untarily or involuntarily, a worker who is only tem-porarily absent with a reasonable expectation of re-employment will probably maintain an interest interms and conditions of employment of the bargain-ing unit even though he or she is not currently em-ployed, whereas someone without such an expecta-TThe memorandum submitted in support of the General Counsel'sanswer to the application in this supplemental proceeding in a likemanner, states,"[t]here is no definitive statement in Board decisions thatin order to be included in a majority showing of successor employees, thepredecessor's employees have to have been employed when the predeces-sor ceased operations."Corp. v. NLRB,116 F.2d 586,588 (2nd Cir.1941).i 3 I note that when a majorityof the workforce of a"succes-sor employer"in an appropriate unit are former employees of thepredecessor,the successor has a duty to bargain because it is "as-sumed that the holdover majority continues to desire representa-tion by the Union."Pacific Hide Depot, Inc., v. NL.R.B,553 F 2d609, 611(9th Cir 1977).As is apparent from my opinion,Iwas unableto find aBoard decision which expressly addressed this matterfor, as pointedout by theGeneral Counsel,in discussingthe question of a union'smajority status in successorshipcases,the Board has not discussed the precise period thatthe predecessor's former employeeswho work for thesuccessor employer worked for the predecessor.8 I ampersuaded that the reason for the lack of Board cases inwhich this issue has been raised or discussed is not hap-penstance, but is due to the fact that the General Coun-sel's theory that so long as a majority of a successor em-ployer'sunit employees were employed as unit employ-ees at some time by the predecessor employer that it issufficient to establish the union'smajority status, is so un-tenable that it has never been raised previously.The un-reasonablenessof this theoryis apparent on its face. Forexample,the former employees of a predecessor employ-er employed by a successor employer would, under thistheory,be counted to compute the union'smajoritystatus even though they voluntarily terminated their em-ployment or their employment was involuntarily termi-nated by means of discharge several months or severalyears prior to the predecessor employer'scessation ofbusiness.Clearly such a result is completely at odds withthe rationale.underlying the presumption that employeesin successorship situations desire union representation; byvirtue of their involuntary termination from employmentthese employees no longer had an interest in the termsand conditions of employment of the bargaining unit atthe time the predecessor employer ceased its operation.9It is for these reasons that I am persuaded that the Gen-eral Counsel has failed to demonstrate that the GeneralCounsel's case has a reasonable basis in law.I am also persuaded that even when the appropriatelegal theory is applied to the evidence presented by theGeneral Counsel,the General Counsel has failed to dem-onstrate that the case has a reasonable factual basis.Thus,the evidence presented'by the General Counsel es-tablishes that during the time material,19 of the appli-cant's 24 'bargaining unit workers,who formerly hadworked as unit employees for the predecessor employer,were members of the unit at the time the predecessor8Although the Board's decisionsare silentabout this, no Board deci-sion has been cited and I have not found a decision in which, in deter-mining whether a majority of a successor's employees were formerly em-ployed by the predecessor employer, the Board has relied on the employ-ment of an employee who was not a member of the bargaining unit whenthe predecessor ceased doingbusinessor was not laid off in connectionwith the predecessor's cessation of business9When a majority of the work force of a successor employer in anappropriate unit are former employees of the predecessor, the successorhas a duty to bargain because it is "assumed that the holdover majoritycontinues to desire representation by the Union."Pacific Hide Depot v.NLRB,553 F.2d 609, 611 (9th Cir 1977). EVERGREEN LUMBER CO.ceased its operations.' ° The General Counsel failed topresent evidence that the five former employees of thepredecessor employer who were not members of the bar-gaining unit when the predecessor ceased doing business,had an interest in the terms and conditions of employ-ment in the appropriate bargaining unit at that time towarrant a presumption that they continued to desireunion representation. Nor did the General Counsel's evi-dence present a close factual question. Thus, the employ-ment of four of , these employees (Jonny Valdez, Solo-mon Madrid, Dennis Garcia, and Orlando Martinez) wasterminated long before the predecessor commenced toshut down its Chama facility, and there is no evidencethat their terminations were connected with the prede-cessor employer's cessation of operations or that at thetime the predecessor ceased operations that any one ofthese employees had a reasonable expectancy of reem-ployment in the bargaining unit. The fifth employee,Jimmy Martinez, was a student who the record fails toreveal worked for the predecessor employer more thanjust one summer, the summer of 1978. I therefore findthat when the evidence presented by the General Coun-sel is measured against the appropriate .legal theory, theGeneral Counsel's case does not have a reasonable basisin fact.Are There "Special Circumstances?"The EAJA provides that the Government should notbe held liable when "special circumstances make anaward unjust." 28 U.S.C. § 2412(d)(1)(A). The legislativehistory of the Act instructs that "[t]his `safety valve'helps to insure that the government is not deterred fromadvancing in good faith the novel but credible extensionsand interpretations of the law that often underlie vigor-ous enforcement efforts. It also gives- the courts discre-tion to deny awards where equitable considerations dic-tate an award should not be made." H. Rep. No. 14,18,supra, page 11; S. Rep. No. 253, supra, page 7.The General Counsel argues that in the cases decidedby the Board which involve the question of a union'smajority status among a successor employer's employees,that because there is no definitive statement that the suc-cessor employer's employees who formerly worked forthe predecessor must have been members of the bargain-ing unit when the predecessor ceased operating, that itwas therefore reasonable for the General Counsel toissue the complaint in this case based on the theory thatall that is required for a majortiy showing in such situa-tions is, for the former employees of the predecessor tohave been members of the bargaining unit when em-ployed by the predecessor at some point in time, so longas it was during the period that the union represented thebargaining unit employees. I agree that there is no defini-tive statement ,in the Board's decisions that the predeces-sor employer's former employees working for the succes-sor employer must have been members of the bargainingunit as of the date the predecessor ceased operating, inio Because there were 40 unit employees employed by the Applicantduring the time material, the General Counsel needed to prove that atleast 21 of them were presumably supporters of the Union by virtue oftheir former employment with the predecessor employer.661order to use them to determine the Union's majoritystatus among the successor's employees. But it certainlydoes not follow from this that the General Counsel wasprivileged by the EAJA's "special circumstances safetyvalve" to base the complaint in this case upon the theorythat all that is required in such a situation is for theformer employees of the predecessor to have been mem-bers of the bargaining unit at some point in time so longas it was during a period when the Union was the em-ployees' collective-bargaining representative.Althoughthe theory is novel, it is not reasonable and is not a cred-ible extension or interpretation of the existing law. TheGeneral Counsel has not advanced any rationale in sup-port of such a theory and, as I-have found, supra, it isapparent that the General Counsel's theory leads to un-reasonable and absurd results, namely, results which arecompletely at odds with the reasoning underlying thepresumption that employees in successorship situationsdesire union representation." It is for the foregoingreason that I am of the opinion that there are no "specialcircumstances" or "equitable considerations" 12 in thiscase which dictate that an award should not be made.The Act's Applicability for Fees and ExpensesIncurred During the Investigation of an UnfairLabor Practice Charge Prior to the Issuance of aComplaintSection 102.44 of the Board's Rules, in pertinent part,states that, "[a]n eligible applicant may receive an awardfor fees and expenses incurred in connection with an ad-versary adjudication . . . ." Section 102.143, in pertinentpart, defines the term, "adversary adjudication" to mean"unfair labor practice proceedings pending the Board oni" I alsonote that the General Counsel failed to file exceptions withthe Board to mydecision dismissingthe complaint and has not offered anexplanation for this failureThe General Counsel's failure to afford theBoard an opportunity to more clearly delineate the law in question seri-ously detracts from the General Counsel's argument that her theory con-cerning the Union's majority! status was merely a credible extension orinterpretation of the existing law I recognize that because I grounded mydismissalof the complaint on alternative grounds that the General Coun-sel's failure to file exceptions may have been on a belief that he could notprevail on the alternative ground for dismissal. Nevertheless, it seems tome that-if the General Counsel believed that her theory concerning theUnion's majoritystatuswas a reasonable one or a credible extension orinterpretation of existing law that the General Counsel would haveplaced the question before the Board.iz Inhismemorandum in support of the answer to the application, theGeneral Counsel apparently seeks to justify the Agency's conductin issu-ing and prosecuting the complaint in this case because of certain conductallegedly engaged in by the Applicant during the precomplaint mvestiga-tion. I doubt whether these allegations are properly before me inasmuchas the mannerinwhich they were presented does not comply with Sec.102.150(c) of the Board's Rules which, in pertinent part, provide that "ifthe answer is based on alleged facts not already in the record of the ad-versary adjudication, supporting affidavits shall be provided or a requestmade for further proceedings under Sec. 102 152 " In any event, even ac-cepting these allegations at face value, there is nothing in them to war-rant the conclusion that the General Counsel was misled into issuing andprosecuting the complaint because of the Applicant's conduct of eitherfurnishing the General Counsel with misinformation or failing to furnishthe General Counsel with information. In short, there is no evidence thathe Applicant, by its conduct during the investigation, was responsiblefor the' General Counsel's issuanceand prosecution of a complaint whichdid not have a reasonable basis in law or in fact so that it would now beinequitable for the Applicant to recover fees'and expenses. 662DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplaint." The General Counsel contends that the Ap-plicant is not entitled to fees and expenses incurredbefore the issuance of the complaint, the investigatorystage of the unfair labor practice proceeding herein. TheGeneral Counsel states that the investigation of an unfairlabor practice charge is not a part of the "adversary ad-judication," that the investigation is the process bywhich the General Counsel decides whether to com-mence an adversary proceeding leading to an adjudica-tion, that the adversary proceeding itself begins onlyafter the General Counsel issues a complaint, and that,because the General Counsel must investigate all chargesfiled and since Congress desired a complete investigationprior to the commencement of any Government prosecu-tion, it would be contrary to the legislative intent to re-quire the Agency to reimburse an eligible applicant formoney spentas a resultof the investigation of a charge,even though it results in the issuance of a complaint.I am persuaded that the Applicant's fees and expensesincurred during the investigatory stage of the instantunfair labor practice proceeding are not compensableunder the Board's Rules and Regulations. By stating thatan eligible applicant may receive an award for fees andexpenses incurred in connection with an unfair laborpractice proceeding "pending before the Board on com-plaint,"the Board'sRules and Regulations unambiguous-ly precludes recovery for fees and expenses incurredduring the investigatory stage, as contrasted to the com-plaint stage, of the unfair labor practice proceeding.13 Inthis respect the Board's Rules and Regulations are in har-mony with the congressional purpose underlying the en-actment of the EAJA. The stated purpose of Congress'decision to grant greater liability against the FederalGovernment for costs and attorneys' fees under theEAJA was to insure that eligible persons would not bedeterred from defending against "unreasonable govern-ment action" (see H. R. 96-1418 at 5-6, 96th Cong., 2dSess.(1980);S.Rep. No. 96-253 at 7, 26th Cong., 1stSess. 1 (1979). Because the National Labor Relations Actallows the General Counsel no discretion in the investi-gation of unfair labor practice charges, the GeneralCounsel is required by the Act to investigate all suchcharges, so, to require the General Counsel to reimbursean eligible applicant for fees andexpensesincurredduring the investigatory stages of an unfair labor practiceproceeding would fail to further the congressional pur-pose underlying the EAJA. Moreover, I am persuadedthat the term adversary adjudication was not meant toencompass the investigatory stage of an unfair laborpractice proceeding.Thus, the EAJA provides, in 5U.S.C., § 504(b)(1)(C), that "`adversary adjudication'means an adjudication under Section 554 of this title [re-ferring to the Administrative Procedure Act] in which18 I reject the Applicant's contention that the fees and expenses it in-curred before April 9, 1982,the date of the issuance of the complaint,were incurred in connection with the adversary adjudication before theBoard.The adversary adjudication before the Board did not commenceuntil April 9, 1982, when the complaint issued Thus, the Applicant's feesand expenses which predated the issuance of the complaint could nothave been incurred in connection with the adversary adjudication beforethe Board;they wereincurred in connection with the nonadversary stageof the unfair labor practice proceeding, the investigatory stage.the position of the United States is represented by coun-selor otherwise, but excludes an adjudication for thepurpose of establishing or fixing a rate or for the purposeof granting or renewing a license." Section 554 of theAdministrative Procedures Act applies, with some excep-tions, to "every case of adjudication required by statuteto be determined on the record after opportunity for anagency hearing."(Emphasis added.) The investigatorystage of an unfair labor practice proceeding has neverbeen held to be encompassed under this definition. Nordoes the investigatory stage of an unfair labor' practiceproceeding have the usual characteristics of adversaryadjudication. SeeTaylor Forge & Pipe Works,113 NLRB693, 705-706 (1955), enfd. 234 F.2d 227 (7th Cir.). (Theaction taken by the General Counsel during the investi-gatory stage of an unfair labor practice proceeding is notres judicata concerning those issues being investigated in-asmuch as there is no hearing and there is no "adjudica-tion on the merits."),It is for the foregoing reasons that I am of the opinionthat the EAJA is inapplicable for the recovery of feesand expenses incurred during the investigation of anunfair labor practice charge even though the investiga-tion results in the issuance of the complaint. I thereforefind that the Applicant is not entitled to the fees and ex-penses claimedin the Application which were incurredbetween August 13, 1982, the date of the filing of theunfair labor practice charge, and April 9, 1982, the dateof the-issuance of the complaint.14Recovery of Fees and Expenses Incurred inProsecutingthe EAJA ApplicationThe Applicant, as described supra, has filed a motionasking for permission to supplement the application byincluding fees and expenses incurred in connection withthe preparation and prosecution of the application. TheGeneral Counsel opposes this motion arguing that suchfees and expenses are not recoverable because 'they werenot incurred "in connection with an adversary adjudica-tion"within the meaning of Sections 102.143(a) and102.144(b) 'of the Board's Rules and Regulations. I am ofthe opinion that the Applicant's motion should be grant-ed.The EAJAis silent onthe question of whether feesand expenses incurred in the preparation and prosecutionof an EAJA application are themselves recoverable. I ampersuaded, as argued by the Applicant, that if the rightsgranted by the EAJA are to have any meaning, such feesand expense must- be recoverable whenever the Govern-ment's position in the underlying preceedings lacks sub-stantial justification. For, in many cases, to hold other-wise would underminethe' EAJAby discouraging pre-vailing litigants from contesting unreasonable govern-mental actions, contrary to the stated purposes of theAct. The only court to my knowledge which has consid-ered this question, the Fourth Circuit inTyler Business14 In view of this conclusion,I did not consider the General Counsel'sfurther contention that, even if the Applicant's fees and expenses incurredduring the investigation are recoverable,those incurred before October 1,1981, having been incurredprior to the effectivedate ofthe EAJA, arenot recoverable. EVERGREEN LUMBER CO.Services v.NLRB,695 F.2d 73 (4th Cir. 1982), reachedthis same conclusion, analogizing cases arising under theEAJA to cases under the Civil Rights Act of 1964 wheresuch recovery is permitted. 1 5It is for these reasons that I reject the General Coun-sel's contention that fees and expenses incurred in con-nection with the preparation and prosecution of the ap-plication are not recoverable. I shall therefore recom-mend that the Applicant's motion for leave to supple-ment the application to incude fees and expenses in-curred in the preparation and prosecution of the applica-tion be granted and shall further recommend that suchfees and expenses be awarded.The Applicable Hourly Rate for Attorneys' FeesThe EAJA, Section 5 U.S.C. § 504(b)(1)(A), providesthat "attorney or agent fees shall not be awarded inexcess of $75.00 per hour, unless the Agency determinesby regulation that an increase in the cost of living or aspecial factor, such as the limited availability of qualifiedattorneys or agents for the proceeding involved, justifiesa higher fee." Section 102.145 of the Board's Rules limitsrecoverable fees to $75 per hour and Section 102.146provides that in order to increase the maximum fee thatany person may file a petition with the Board for rule-making to increase the maximum fee and that the petitionshould state why higher fees are warranted by a cost-of-living increase or a special factor such as the limitedavailability of qualified attorneys oragentsfor the pro-ceedings involved.The 'application reveals that the rates charged by theApplicant's attorney ranged from $90 to $100 per hour.The Applicantallegesthat the $75-per-hour statutory feeshould be increased to the higher rates that it wascharged by its attorney. The Applicant contends that thefees of its attorney are reasonable considering the factthat the hourly rate charged by its attorney is lower thanthose charged by the other attorneys located in the areawho represent respondent-employers before the NationalLabor Relations Board.I agree with the General Counsel that in view of theBoard's Rules, Section 102.146, supra, I am without au-thority to even consider the Applicant's request for at-torneys' fees higher than the maximum provided by theAct and the Board's Rules. In any event, even if the Ap-plicant's request is construed (under the Board's Rules)as a petition for rulemaking, I am of the opinion that theApplicant should be limited to attorneys' fees at a ratenot higher than $75 per hour because the Applicant hasfailed to show any compelling factor or special reasonIfi SeeYoung v. Kenley,641 F 2d 192, 195 (4th Cir 1981),Manhart v.City of Los Angeles,652 F.2d 904, 909 (9th Cir 1981);Love v.Mayor, Cityof Cheyenne,620 F 2d 235, 247 (10th Cir 1980)663for allowing it to recover more than the statutoryrate.(SeeColumbiaMfg.Corp.,262NLRB 3 (1982) (theBoard rejected a rulemaking petition to increase attorneyfees beyond the statutorymaximum,even though thefees charged were reasonable considering the prevailingrate for similar services in the area).CONCLUSIONS OF LAW1.The Applicant is a prevailing party within themeaning of the EAJA and meets the eligibility require-ments of the EAJA.2.The position of the General Counsel in issuing andin prosecuting the complaint in this case was not substan-tially justifiednorwere there special circumstanceswhich would make an award of attorney fees and ex-penses unjust.3.The Applicant is entitled to attorney fees and ex-pensestotaling $13,489.41, plus additional fees and ex-penses incurred in the preparation and prosecution of theApplication.) 6On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed17ORDERIt is ordered that the application of the Applicant, Ev-ergreen Lumber Comapny, Inc., Chama, New Mexico,for an award under the Equal Access to Justice Act begranted.IT IS FURTHER ORDERED that the Applicant's motionto supplement the application to include fees and ex-penses incurred in the preparation and prosecution of theapplication be granted.IT IS FURTHER ORDERED that the Applicant be award-ed the sum of $13,489.41, plus the additional fees and ex-penses incurred in the preparation and prosecution of theapplication which have not already been included in theapplication. is16 In computing the amount of recovery, I have relied on the fees andexpenses itemized in the application whose reasonableness, other thanthose fees in excess of $75 per hour, was not challenged by the GeneralCounselAlso in computing the amount of recovery, consistent with thissupplemental decision, I have excluded attorney fees and expensesclaimed for the period predating April 9, 1982, the date of the issuance ofthe complaint and have recalculated the fees itemized in the applicationat $75 per hour insofar as they exceeded that sum.17 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.18 If the parties are unable to agree within a reasonable period of timeconcerning the amount of the fees and expenses to which the Applicant isentitled in connection with the prosecution of the application, the Appli-cant should submit a revised application for fees and expenses that is con-sistentwith this decision